DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-19 in the reply filed on 2/15/22 is acknowledged.  The traversal is on the ground(s) that amended independent claims 20 and 36 now recites applying solder while the first soldering nozzle and the first workpiece are moving along the machine direction. This is not found persuasive because disclosure of Dreikorn (US 2015/0298233) teaches this common feature of applying solder while the first soldering nozzle and the first workpiece are moving along the machine direction (fig. 8). Moreover, examiner notes that in claim 36, this feature of applying solder while moving the first soldering nozzle is optional due to “OR”. Therefore, it is not a required common technical feature. Upon further consideration, apparatus claims 20 and dependent thereof will be examined as they appear to be specifically designed for carrying out the process of claim 1. Accordingly, claims 1, 3, 5-8, 10-11, 20-22, 25-26 and 53-54 are being examined on the merits. Claims 36, 38-39, 44 and 55-56 are withdrawn from consideration as being drawn to non-elected invention. The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
Examiner notes that claims 20-22 and 25-26 are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973). Examiner also notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” MPEP 2115. In the instant case, first and second workpieces (claims 20-26) correspond to the materials worked upon by the nozzle and does not structurally limit the system 
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, the limitations moving of the first selective soldering nozzle along the machine direction tracks the moving of the first workpiece along the machine direction…and the applying of the solder occurs while the first selective soldering nozzle tracks the movement of the first workpiece are ambiguous. It is unclear how the soldering nozzle itself tracks the movement? Applicant’s specification appears to repeat the same language without explaining these features ([0016], [0095-0096]). Although the claim recites “sensing movement”, it does not clarify where the sensor is located or how is to related to the first soldering nozzle? In order for the nozzle to track the movement, it seems that the sensor should be connected to the nozzle. However, the claim fails to mention any sensor. Consequently, one skilled in the art would not be able to determine metes & bounds of the movement tracking. The recited vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, claim 5 is taken to mean: sensing movement of a leading edge of the first workpiece and tracking the moving of the first workpiece along the machine direction based upon the sensed movement.
With respect to claim 10, the limitations moving of the first, second and third selective soldering nozzles along the machine direction tracks the moving of the first workpiece along the machine direction…and the applying of the solder occurs while the respective first, second and third selective soldering nozzles track the movement of the first workpiece are indefinite in scope for the same reasons as explained in claim 5 above. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, claim 10 is taken to mean: sensing movement of a leading edge of the first 

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 53-54 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
New claims 53-54 recite that solder is applied while the first workpiece is moving synchronously with the first selective soldering nozzle along the machine direction. However, previous claims 1 and 20 each already requires applying solder while the first workpiece and the first selective soldering nozzle are moving along the machine direction. The additional word “synchronously” means at the same time, and appears to be redundant since the first workpiece and the nozzle are moving at the same time in claims 1 and 20. Consequently, these new claims do not further limit the subject matter of the previous claims.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 20-21 and 53-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreikorn et al. (US 2015/0298233, hereafter “Dreikorn”).
Regarding claim 1, Dreikorn discloses a method for applying solder to a workpiece, the method comprising: receiving a first workpiece (e.g. PCB) moving along a machine direction on a conveying device 48 (figs. 8-9); moving a first selective soldering nozzle 9 along the machine direction and a direction orthogonal to the machine direction (repeated movement of nozzle 9 in X-Y plane as well as Z-direction- [0073],[0123]); and applying solder from the first selective soldering nozzle to the first workpiece while the first workpiece and the first selective soldering nozzle are moving along the machine direction- soldering several points on the conveying workpiece includes applying solder while the workpiece and the nozzle are moving (¶ [0073], [0121-0125], [0136-0138]).  
As to claim 7, Dreikorn discloses moving a second selective soldering nozzle (soldering nozzle 9- figs. 8-9) along the machine direction and the direction orthogonal to the machine direction (movement of nozzle 9 in X-Y plane as well as Z-direction- [0073],[0123]); and applying solder from the second selective soldering nozzle to the first workpiece while the first workpiece is 
Regarding claim 20, Dreikorn discloses a system for applying solder to a workpiece, the system comprising: a conveyor 48 (figs. 8-9) for moving a first workpiece (e.g. PCB) along a machine direction; and a first selective soldering nozzle 9 configured to move along the machine direction and a direction orthogonal to the machine direction (repeated movement of nozzle 9 in X-Y plane and Z-direction- [0073],[0123]), and to apply solder to the first workpiece while the first workpiece and the first selective soldering nozzle are moving along the machine direction on the conveyor- soldering several points on the conveying workpiece includes applying solder while the workpiece and the nozzle are moving (¶ [0073], [0121-0125], [0136-0138]).
As to claim 21, Dreikorn discloses the system further comprising a second selective soldering nozzle 9 (two nozzles- figs. 8-9) configured to move along the machine direction and the direction orthogonal to the machine direction, and to apply solder to the first workpiece while the first workpiece is moving along the machine direction on the conveyor and while the first selective soldering nozzle applies solder to the first workpiece (¶ [0121-0125]).
As to claims 53-54, Dreikorn discloses that solder is applied to the first workpiece while the first workpiece is moving synchronously with the first selective soldering nozzle along the machine direction (figs. 8-10).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dreikorn as applied to claim 1 and in view of Hildenbrand et al. (US 6367677).
As to claim 3, Dreikorn discloses that the receiving step comprises moving the first workpiece along a conveyor; and the method further comprises: preventing relative movement between the first workpiece and the conveyor. 
Dreikorn does not disclose tracking positional data of the conveyor and associating a detected position of the first workpiece relative to the conveyor with tracked positional data. However, such tracking technique is known in the art. Hildenbrand (also drawn to selective soldering) discloses a soldering apparatus comprising a carriage/conveyor 24 configured to receive and move a first workpiece 32 (printed circuit board) along the machine direction (fig. 1). Hildenbrand teaches a controller 46 for monitoring the position and progress of the carriage by several sensors placed along the conveying path as well as proximity sensor 19 (col. 4, lines 48-62; claim 32). In this manner, the controller selectively starts, stops and controls the carriage over different stations (flux station 38, heater 42, solder unit 44) for predetermined times according to the type of circuit board so as to optimize the soldering process (fig. 1; col. 3, lines 55-65; col. 6, lines 40-49). Accordingly, the position of the workpiece (PCB) is .  
Claims 5-6, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dreikorn as applied to claim 1 and in view of Pepler et al. (US 8247741, “Pepler”).
As to claim 5, Dreikorn fails to disclose sensing movement of a leading edge of the first workpiece. However, Pepler teaches conveying workpieces 108 (substrates) through a chamber 102 by any suitable conveyor 132, wherein edge detectors 126 are disposed within the chamber to detect the leading and trailing edges of the substrates and provide signals 136 to the controller 118 (figs. 1, 3). The edge detectors provides an actual indication of movement of the substrate and the temperature units are controlled as a function of the edge positions; the detectors may be any type of active transmitter/receiver including infra-red, radio frequency or laser (col. 6, lines 1-45). Hence, it would have been obvious to a 
As to claim 6, Dreikorn as modified by Pepler above includes detectors for sensing leading edge of the workpiece and encompasses synchronizing the movement of the first selective soldering nozzle with the movement of the first workpiece, prior to the applying of the solder from the first selective soldering nozzle, based upon the sensed movement of the leading edge of the first workpiece.  
As to claim 8, Dreikorn discloses moving the nozzle in x, y, z directions and carrying out soldering for several soldering points in one pass by moving the relevant nozzles [0073]. Dreikorn discloses first, second and third selective solder nozzles 9 moving independent of one another so that different soldering programs may be executed simultaneously, soldering different assemblies at the same time; one may include any desired number of soldering nozzles (figs. 4, 7; [0104], [0110],[0118-0119]). Consequently, one of ordinary skill in the art would understand and appreciate that three or more selective soldering nozzles can be provided for applying solder from each of the nozzles independently while the board/workpiece is moving along the machine direction. Based on teachings of 
As to claim 10, Dreikorn does not disclose sensing movement of a leading edge of the first workpiece. However, Pepler
As to claim 11, Dreikorn discloses first, second and third selective solder nozzles 9 moving independent of one another so that different soldering programs may be executed simultaneously, soldering different assemblies at the same time as explained in claim 8 above. Dreikorn as modified by Pepler in claim 10 above includes detectors for sensing leading edge of the workpiece and thus, the combination encompasses synchronizing the movement of the first, second and third selective soldering nozzles with the movement of the first workpiece, prior to the applying of the solder from the first selective soldering nozzle, based upon the sensed movement of the leading edge of the first workpiece.  
Claims 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dreikorn et al. (US 2015/0298233).
As to claim 22, Dreikorn discloses moving the nozzle in x, y, z directions and carrying out soldering for several soldering points in one pass by moving the relevant nozzles [0073]. Dreikorn discloses first, second and third selective solder nozzles 9 moving independent of one another so that different soldering programs may be executed simultaneously, soldering different assemblies at the same time; one may include any desired number of soldering nozzles (figs. 4, 7; [0104], [0110],[0118-0119]). Consequently, one of ordinary skill in the art would understand and appreciate that three or more selective soldering nozzles can be provided for applying solder from each of the nozzles independently while the board/workpiece is moving along the machine direction. Based on teachings of Dreikorn, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to move a third soldering nozzle along the machine direction and the direction orthogonal to the machine direction and apply solder from each of the first, second and third soldering nozzle to the first workpiece while the first workpiece is moving to solder selective different points on the workpiece, in order to produce a desired soldered assembly.
As to claim 25, Dreikorn teaches feeding individual workpieces/assemblies synchronously as well as one after the other (asynchronously), wherein one or more workpieces are processed in parallel and asynchronous feeding provides great flexibility leading to a high throughput with several solder nozzles and a common control unit ([0015-0016], figs. 4-9). This encompasses the conveyor moving a second workpiece in the machine direction subsequent to reception of the first workpiece (figs. 4-9). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the first selective soldering nozzle apply solder to the second workpiece and the second selective soldering nozzle apply solder to the first workpiece while both first and second workpieces are moving in the method of Dreikorn because doing so would provide improved flexibility with several solder nozzles, leading to overall high throughput.
As to claim 26, Dreikorn discloses a fluxing nozzle 55/62 adjacent to a soldering nozzle 54/66, wherein both nozzles are moved by the positioning table 53 and so, the fluxing nozzle is configured to apply flux to the first workpiece while the first workpiece moves along the machine direction (figs. 10-11, [0146-0148, 0156]). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a fluxing nozzle 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/20, 6/9/21, 2/4/22 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735